DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a control method for a two-wheeled vehicle where the method includes: collecting posture data of a human body leaning forward and leaning backward and controlling an output of a circuit drive module by carrying out algorithm operations to control a rotational output of a motor; where a rotor of the motor outputs an acceleration to control a rotation of wheels, where a stator receives a reaction force during a rotating and outputting process of the rotor, and the reaction force is transmitted to a motion-sensing platform through a mechanical structure by the stator; and the motion-sensing platform transfers and feeds back the reaction force to a user standing on the motion-sensing platform, adjusting the posture data of the motion-sensing platform, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record is U.S. Patent No. 2018/0072367 issued to Li.  Li teaches of a two-wheel vehicle that includes a control method for dynamic balance with drive components fixed to a stator fixing shaft (21) but does not teach of a reaction force being transmitted to a motion-sensing platform through a mechanical linkage.
U.S. Patent Publication 2019/0291806 issued to Martinelli et al., U.S. Patent Publication No. 2018/0111039 issued to Wood, U.S. Patent Publication No. 2016/0291599 issued to Doerksen, U.S. Patent Publication No. 2014/0326525 issued to Doerksen, U.S. Patent No. 8,738,278 issued to Chen, U.S. Patent Publication No. 2014/0131126 issued to Martinelli et la. all teach of self-balancing vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618